Citation Nr: 1811814	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-31 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a dental disability, claimed as loss of teeth as a result of dental trauma, to include for purposes of VA outpatient dental treatment


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1964 to October 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for a dental condition (claimed as upper four front teeth).  The RO appealed this rating action and the determination therein to the Board.  This appeal ensued.

In August 2016, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claim, additional procedural development is warranted.

The Veteran is claiming service connection for a dental disability as a result of dental trauma of the two front teeth.  In a December 2011 written statement and at the August 2016 Board hearing, the Veteran stated that he lost his front two teeth during a surfing accident while stationed in Hawaii, and that he received temporary caps during service and a permanent bridge in October 1967.  The Veteran's service treatment records (STRs) show that at the time he entered into active service in October 1964, he had all of his upper and lower teeth.  The remainder of his STRs are silent as to complaints, treatment, or diagnoses of dental trauma or dental disorder(s).  An October 1967 service discharge examination report reflects that teeth numbered 1, 14 and 32 were noted to have been missing.  Under the "remarks and additional dental defects and diseases" section of the report, the Veteran's dental condition was noted as "acceptable" and Class 1 (i.e., patients with a current dental examination, who do not require dental treatment or reevaluation).

A claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See 38 C.F.R. § 3.381(a) (2017).  The amended regulation clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  See 38 C.F.R. § 3.381.  In this case, the RO explicitly adjudicated, and denied, the claim for entitlement to service connection for a dental disability, but did not explicitly adjudicate, or refer, the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes. 

Although the RO did not explicitly adjudicate the claim for service connection for a dental disability for purposes of VA outpatient dental treatment, the Board finds that remand, rather than referral, is appropriate here.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2017).
   
2.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. 
§ 17.161 and requests VBA make a determination, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

